DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keens et al (US 4,927,269)
Regarding claim 1, Keen et al discloses an optical analysis device for correcting nonlinearity of a light detector which detects light to obtain an output value (Fourier transform spectroscopy measurements) (See Abstract), the optical analysis device (10) comprising: a light source (20) which irradiates the light (See Fig. 1, col. 2, lines 55-56); a measurement cell (30) into which the light irradiates from the light source in inputted (See Fig. 1, col. 2, line 56); the light detector (50) which detects light outputted from the measurement cell to obtain the output value (col. 3, lines 6-13); a learning part (correction factor) which uses the output value of the light detector before the correction and an output value in a linear region of the light detector to perform a correction model (wave number) for linearly .   

    PNG
    media_image1.png
    361
    516
    media_image1.png
    Greyscale

Claim(s) 9, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palaskova et al (“Evaluation of calibration data in capillary electrophoresis using artificial neural networks to increase precision of analysis”).
Regarding claims 9, 10, Palaskova et al discloses (See Abstract and Section 3.2) a machine learning device and method, used for an optical analysis device for correcting nonlinearity of a light detector which detects light to obtain an output value (i.e. photo-spectrometric measurements are performed), the machine learning device comprising: (Section 4.2.2 and Section 5) a learning part which uses the output value of the light detector before the correction and an output value in a linear region of the light detector or known concentration of a sample introduced to the optical analysis device to learn a correction model for linearly correcting the output value of the light detector; and a saving part which saves the correction model obtained by the learning part (i.e. the training part used to determine concentration of components) (Section 4.3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keens et al (US 4,927,269) in view of Giusfredi et al (US 2016/054180 A1) and Lachance et al (“Non-linearity correction of FTIR instruments). 
Regarding claims 2, 4, Keen et al discloses wherein the learning part further learns the correction model by acquiring at least one of- the output value of the light detector when an intensity of the light is set at zero (col. 6, lines 58-col. 7, line 5).  However, Keen et al is silent with regards variation components, an offset component and a temperature of measurement cell as claimed.  Giusfredi et al discloses an apparatus and method for measuring the concentration of trace gases by SCAR Spectroscopy, comprising: correction based on using laser wavelength out of resonance with respect to absorption properties of gas (i.e. intensity of the light before being absorbed (paragraph [0148]).    Lachance et al discloses correction based on using calibration samples at different temperatures (Sec. 4, paragraph 2).  Thus, it would have been obvious to modify Keen et al to enable offset component and different temperature of measurement cell, as taught supra by Giusfredi et al and so as to enable output correction of a light detector used for optical analysis device by use of a plurality of light amounts and with sample configuration.
Regarding claim 3, Lachance et al discloses correction based on using calibration samples at different temperatures, (Section 4, second paragraph) a temperature adjustment part performing a 
Regarding claim 5, Keen et al discloses wherein the change-causing part is provided between the light source and the measurement cell and is either of: an interferometer (30) including a fixed mirror (42) for reflecting the light irradiated from the light source (20) and a moving mirror (36) for reflecting the light irradiated from the light source while making reciprocal movement; and a light modulator for passing or blocking the light to modulate the intensity of the light (See Fig 1, col. 2, lines 62-col. 3, line 5).
Regarding claim 8, Lachance et al discloses an interferometer which modulates the light from the light source into an interferogram; and an arithmetic part which subjects the output value of the light detector to Fourier transformation and calculates concentration of a measurement target component based on a spectrum obtained through the Fourier transformation, wherein Fourier transformation spectrometric analysis is performed (See Fig. 1 and Abstract).
Regarding claim 11, Keen et al discloses a correction part which linearly corrects the output value of the light detector by use of the correction model generated by the learning part (See Fig. 1, col. 2, lines 55-56 and Figs. 3, 4 and col. 6, lines 58-col. 7, line 5).  Keen et al does not specifically disclose concentration of target component.  Lachance et al discloses an interferometer which modulates the light from the light source into an interferogram; and an arithmetic part which subjects the output value .
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keens et al (US 4,927,269) in view of Palaskova et al (“Evaluation of calibration data in capillary electrophoresis using artificial neural networks to increase precision of analysis”).
Regarding claim 6, Keen et al discloses all of the limitations or parent claim 1, as described above, however Keen et al is silent with regards to reinforcement and model evaluation parts as claimed. Palaskova et al discloses a (See Section 4.2.2) reinforcement learning part which performs arithmetic operation, the correction model for linearly correcting the output value of the light detector before the correction as a result of inputting of the output value before the correction; and a model evaluation part which evaluates the correction model by use of the output value in the linear region of the light detector or the known concentration of the sample introduced to the measurement cell, wherein the reinforcement learning part updates the correction model by use of a re ward based on a result of the evaluation performed by the model evaluation part.  Thus, it would have been obvious to modify Keen et al to enable reinforcement and model evaluation, as taught supra by Palaskova et al, so as to enable output correction of a light detector used for optical analysis device by use of a plurality of light amounts and with sample configuration.
Regarding claim 7, Keen et al discloses degree of agreement in relation to the wave number (i.e. frequency or wavelength) (See Figs. 3, 4 and col. 6, lines 58-col. 7, line 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pawluczyk et al (US 9,546,904 B2) discloses a method and an apparatus for increasing the accuracy of a spectrometer system corrects for light source quality, exposure time, distortion in y direction, distortion in x direction, temperature dependence, pixel alignment variability, dark pixels, bad pixels, pixel read noise, and pixel dark current noise. The method and apparatus produces an algorithm for optimizing spectral data and for measuring a sample within the spectrometer system using the optimization algorithm. The spectrometer apparatus comprises a composite external light source, a source light collector, an illumination light structuring component, a sample, a sample light collector, a spectrometer light structuring component, a light dispersing engine, photo detectors, an electrical signal converter, a data preprocessing unit, and a data analyzer. The method and apparatus can include a corrected photo detector algorithm, sample illumination correction algorithm, LDE-PD alignment procedure, SLSC-LDE alignment procedure, distortion correction matrix, and an algorithm for optimizing of spectral data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FANI POLYZOS BOOSALIS/Examiner, Art Unit 2884